 In the Matter of JACQUES WOLF&COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACaseNo. 2-R-4986.-Decided November14, 1944,Mr. Ola C. Cool,of New York City,andMr.Arnold Pfister,ofClifton, N.J., for the Company.Messrs.Victor R. OsuchowskiandOtto Hartman,of Newark, N. J.,for District 50.Messrs.Jacob FriedlandandJohn J. Moran,of Jersey'City, N. J.,for the AFL.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by District 50, United MineWorkers of America, herein called District 50, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Jacques Wolf & Company, Clifton, New Jersey, hereincalled the Company, the National Labor-Relations Board providedfor an appropriate hearing upon due notice before John J. Cuneo,Trial Examiner.Said hearing was held at Clifton, New Jersey, onOctober 13, 1944.The Company, District 50, and Federal Local#22311, A. F. of L., herein called the AFL, appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYJacques Wolf & Company is a New Jersey corporation engaged inthe manufacture of textile chemicalsand leather specialties at its59 N. L.R. B., No. 50.242 JACQUES WOLF & COMPANY243main plant at Clifton, New Jersey, and another plant at Carlstadt,New Jersey, both involved in this proceeding.,During'the past yearthe Company purchased raw materials consisting of vegetable oilsand zinc dust valued in excess of $1,000,000, approximately 75 percentof which was shipped to these plants from sources outside the Stateof New Jersey.During the same period the Company manufacturedfinished products as described above valued in excess of $1,000,000,approximately 50 percent of which was shipped from said plants topoints outside the State of New Jersey.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labororganiza-tion admitting to membership employees of the Company.Federal Local #22311, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn August 28, 1941, District 50 sent a letter to the Company stat-ing that it had been designated as bargaining representative by theemployees of the Company's Clifton and Carlstadt plants and request-ing a conference.The Company did not reply to this letter.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50 represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act. .IV. THE APPROPRIATE UNITDistrict 50 and the, AFL seek a unit consisting of all productionand maintenance employees of the Company's Clifton and Carlstadt,New Jersey, plants, including assistant foremen and four named fore-men, Cebula, Berge, Muchmore, and Liebezeit, but excluding office andclerical employees, laboratory apprentices and helpers, draftsmen,A third plant of the Company located in the State of California is not involved herein.2 The Field Examiner reported that District 50 submitted 140 cards,138 of which borethe names of persons listed on the Company's pay roll of September 18, 1944, which con-tained the names of 162 employees in the alleged appropriate unit ; and that the cards weredated as follows:134 In August 1944 and 4 in September 1944. The AFL relies on itsclosed-shop contract with the Company which expires November 12 1944,as evidence of itsinterest in this proceeding.This contract is not raised as a bar to the instant proceeding. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDchemists, salesmen, engineers, chauffeurs, chauffeurs' helpers, plat-form men, militarized guards, janitress, supervisor of shipping, fore-men, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.The Company con-cedes that appropriateness of this unit, except that it seeks to excludethe assistant foremen and four named foremen from the proposedunit on the ground that'their duties are supervisory.The unit proposed by District 50 and by the AFL embraces theemployees covered by the agreement presently in effect between theCompany and the AFL. At the time this agreement was consummatedin Novmber 1942, Berge and Muchmore were foremen, but the Com-pany clid not object to their inclusion in the bargaining unit.Cebulawas promoted to foreman in February 1944, and Liebezeit in May orJune 1944.The Company changed its position since the signingof the current agreement and now maintains that these foremenshould be excluded.The Company employs 9 foremen. , An exami-nation of the duties of the 4 named foremen reveals that their dutiesare similar to those of the foremen excluded by agreement fromthe present contract.Each of the 4 foremen in question occupies adesk in his respective department and is charged with the responsi-bility of maintaining production under the direct supervision of thesuperintendent or the chief chemist.All spend approximately 25 to50 percent of their time in manual work and the remaining time insupervision.They have the power effectively to recommend dis-charge, transfer, or discipline of an employee.They are allowed 2weeks vacation with pay, whereas assistant foremen and, ordinaryproduction and maintenance employees are allowed a vacation withpay for only 1 week. They also have the power to authorize overtimework for their subordinate employees.These employees exercise theusual powers and perform the normal functions of supervisory em-ployees.We shall exclude them from the unit.There are approximately 8 or 10 employees designated as assistantforemen whose inclusion is contested by the Company. Approximately75 percent of their time is spent in manual work and the balance ininstruction, assignment of employees, and direction of work.Theyare capable of operating all machinery in their department and aremore highly skilled than the other employees in the various depart-ments. ' They report to the foremen in their department and, in his'absence, to the superintendent or to the chief chemist.While theyhave the power to make recommendations regarding employees, theirrecommendations are not necessarily effective, but are more in the na-ture of the report of a highly skilled employee concerning one of lessskill.Although they receive about,5 percent more pay than other em- JACQUES WOLF & COMPANY245ployees, their hours, vacation period, and other working conditionsare generally the same.Despite their title, assistant foremen do notexercise,functions normally exercised by those falling within the mean-ing of our usual definition of supervisory employees.Accordingly,we shall include assistant foremen in the unit.We find that all production and maintenance employees of the Com-pany's Clifton and Carlstadt, New, Jersey, plants, including assistantforemen, but excluding office and clerical employees, laboratory ap-prentices and helpers, draftsmen, chemists, salesmen, engineers, chauf-feurs, chauffeurs' helpers, platform men, militarized guards, janitress,supervisor of shipping, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas, arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jacques Wolf &Company, Clifton, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for, the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedIDistrict 50'and the AFL desire to appear on the ballotas their names are set forth inthe Directionof Election. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by District 50, UnitedMine Workers of America-Chemical Division, or by Chemical LocalNo. 22311, American Federation of Labor, for the purposes of collectivebargaining, or by neither.4